Detailed Action
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  If this application names joint inventors, Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
1-5, 8-16, 18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gomez (US 2006/0052151 A1)in view of Watkins et al (US 2012/0122545 A1).
Regarding claim 1, Gomez discloses a system comprising at least one processor and a memory storing instructions (Fig. 1) which, when executed by the at least one processor, cause the at last least one processor to control a display to display a visual representation of a current game state comprising a plurality of game symbols associated with a first game action (Fig. 6), wherein each game symbol associated with the first game action is associated with a prize (Fig. 10: 80a – 80e), perform a first selection in which a first game symbol is selected from the plurality of game symbols associated with the first game action, the first game symbol being associated with a first displayed prize value (Fig. 11: 80a), control the display to display the first selected game symbol associated with the first game action (Fig. 11: 80a), alter the first selected game symbol from the first game action to an altered game symbol associated with a second game action, the altered game symbol being associated with a second displayed prize value (Fig. 12: 80a), and control the display to display an animation showing the alteration of the first selected game symbol (Figs. 11 – 12), wherein the second game action includes is associated with at least one game symbol that triggers a reset condition and wherein the reset condition results in a new game state that is different from the current game state (Figs. 4 – 12).   Watkins suggests—where Gomez does not disclose—wherein the at least one game symbol associated with the second game action includes a game symbol for a progressive prize (¶ [0040]: when a symbol changes to another symbol, a bonus or enhanced award may be paid in accordance
 with the paytable or a multiple thereof or may be a bonus (a fixed or progressive amount) paid separate from the paytable).  It would have been obvious to a person of ordinary skill in 
Regarding claim 2, Gomez discloses performing a second selection in which a game symbol is selected from at least one game symbol associated with the second game action in which the altered game symbol is available for selection, and control the display to display the second selected game symbol associated with the second game action (Figs. 11-12). 
Regarding claim 3, Gomez discloses wherein the first game action is part of a secondary game feature triggered by achievement of a result from a primary game (Abstract: bonus game). 
Regarding claim 4, Gomez discloses wherein the reset condition returns game symbols of the secondary game feature to an initial condition (Fig. 4).  
Regarding claim 5, Gomez discloses wherein the plurality of game symbols associated with the first game action game is variable dependent on an outcome of the primary game (claim 31). 
Regarding claim 7, Watkins suggests—where Gomez does not disclose—wherein the altered game symbol is for a previously unavailable progressive prize (¶ [0040]: when a symbol changes to another symbol, a bonus or enhanced award may be paid in accordance with the paytable or a multiple thereof or may be a bonus (a fixed or progressive amount) paid separate from the paytable).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of Gomez and Watkins in order to make the game more exciting by incorporating extra unexpected payouts.
Regarding claim 8, Gomez discloses wherein the second game action is triggered by a selection of a particular game symbol in the outcome of the first game action (Figs. 4 – 12). 
Regarding claim 9, Gomez discloses wherein the altering is performed responsive to a particular set of game symbols resulting from the first game action (Figs. 4 – 12). 
Regarding claim 10, Gomez discloses wherein the prize associated with the selected game symbol includes a numerical prize that is added to a cumulative bonus prize (92). 

Regarding claim 12, Gomez discloses repeating game instances of the first game action until selection of a game symbol associated with the second game action (Figs. 4 – 12). 
Regarding claim 13, Gomez discloses upon the selection of the game symbol associated with the second game action, initiating the control of the display to display the animation showing the alteration of the first selected game symbol (Figs. 4 – 12). 
Regarding claim 14, Gomez discloses wherein the at least one game symbol associated with the second game action do not display a numerical value (Fig. 6). 
Regarding claim 16, Gomez discloses wherein the altered game symbol provides a greater award than an earlier award (Figs. 11 – 12). 
Regarding claim 18, Gomez discloses wherein the first game action is part of a secondary game feature triggered by achievement of a result from a reel game, and wherein the first and second game action are displayed simultaneously with the reel game (¶ [0030]: secondary display may display a bonus game). 
Regarding claim 20, Gomez discloses wherein the system is a server in communication with one or more EGMs (¶ [0039]).
Regarding claim 21, Gomez discloses wherein the reset condition causes the prize value for at least the first game symbol to reset to an initial value (Fig. 4). 

Allowable Subject Matter
Claim 17 is allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571) 272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Applicant may choose, at his or her discretion, to correspond with Examiner via Internet e-mail.   A paper copy of any and all email correspondence will be placed in the appropriate patent application file.   Email communication must be authorized in advance.   Without a written authorization by applicant in place, the USPTO will not respond via e-mail to any correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.
Authorization may be perfected by submitting, on a separate paper, the following (or similar) disclaimer:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail.  I understand that a copy of these communications will be made of record in the application file.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
	

See MPEP 502.03 for more information.


/STEVE ROWLAND/Primary Examiner, Art Unit 3715